Name: Council Directive 87/489/EEC of 22 September 1987 amending Directives 64/432/EEC and 72/461/EEC as regards certain measures relating to swine fever
 Type: Directive
 Subject Matter: health;  food technology;  trade policy;  agricultural activity;  means of agricultural production
 Date Published: 1987-10-03

 Avis juridique important|31987L0489Council Directive 87/489/EEC of 22 September 1987 amending Directives 64/432/EEC and 72/461/EEC as regards certain measures relating to swine fever Official Journal L 280 , 03/10/1987 P. 0028 - 0029 Finnish special edition: Chapter 3 Volume 24 P. 0158 Swedish special edition: Chapter 3 Volume 24 P. 0158 *****COUNCIL DIRECTIVE of 22 September 1987 amending Directives 64/432/EEC and 72/461/EEC as regards certain measures relating to swine fever (87/489/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Decision 87/231/EEC of 7 April 1987 amending, as regards certain measures relating to swine fever, Directives 64/432/EEC and 72/461/EEC (1), and in particular Article 3 thereof, Having regard to the proposal from the Commission (2), Having regard to the opinion of the European Parliament (3), Having regard to the opinion of the Economic and Social Committee (4), Whereas, pursuant to Article 2 of Decision 87/230/EEC (5), the Council is to decide in particular on the necessary measures which must be implemented by the Member States in order to achieve the eradication of classical swine fever in the Community: whereas such measures are likely to have repercussions on the entire set of Community regulations adopted to date with regard to animal health policy problems in the trade of animals and meat; whereas in order to guarantee the effectiveness of these measures, the provisions of these regulations should be amended as appropriate; Whereas Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (6) defined the conditions which must be satisfied as regards classical swine fever by live pigs intended for intra-Community trade; Whereas Council Directive 72/461/EEC of 12 December 1972 on health problems affecting intra-Community trade in fresh meat (7) defines the conditions which must be satisfied as regards classical swine fever by fresh pigmeat intended for intra-Community trade; Whereas, as a result of national programmes to eradicate classical swine fever introduced in the framework of a Community measure, some Member States have totally eradicated the disease and can claim to be officially free of classical swine fever; whereas they should therefore be given the possibility of maintaining the status they have acquired and preventing the reappearance of the disease on their territory by strengthening the safeguards which they enjoy as regards trade in the products concerned, in view of the adverse effects of this disease on the productivity of pig herds and on the income of those working in this sector, HAS ADOPTED THIS DIRECTIVE: Article 1 Directive 64/432/EEC is hereby amended as follows: 1. At the end of Article 2 (p), second indent, and (q), second subparagraph, 'for at least the preceding 12 months' is added. 2. In Article 4b (1) (c), fourth and fifth lines, 'acting unanimously' is replaced by 'acting by a qualified majority'. 3. Article 4b (2) is replaced by the following: '2. This Article shall apply until 31 December 1991. The Commission shall submit to the Council by 1 July 1991 at the latest a report on the way in which the situation has developed, in particular as regards trade, accompanied, in respect of swine fever, by suitable proposals. The Council shall act by a qualified majority on these proposals by 31 December 1991 at the latest.' 4. In Article 7 (1): - in point (f), '31 December 1988' is replaced by '31 December 1991', - in point (g), the reference to Article 3 (3) (e) is replaced by a reference to Article 3 (3) (d). Article 2 Article 13a of Directive 72/461/EEC is hereby amended as follows: - in paragraph 1, second subparagraph, third line, 'in slaughterhouses in which vaccinated pigs' is replaced by 'in slaughterhouses in which pigs which have been vaccinated in the preceding 12 months', - in paragraph 2, 'acting unanimously' is replaced by 'acting by a qualified majority', - in paragraph 3, first and third subparagraphs, '31 December 1988' is replaced by '31 December 1991'. Article 3 Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive not later than 31 December 1988 and shall forthwith inform the Commission thereof. Article 4 This Directive is addressed to the Member States. Done at Brussels, 22 September 1987. For the Council The President L. TOERNAES (1) OJ No L 99, 11. 4. 1987, p. 18. (2) OJ No C 295, 21. 11. 1986, p. 5. (3) OJ No C 76, 23. 3. 1987, p. 169. (4) OJ No C 83, 30. 3. 1987, p. 3. (5) OJ No L 99, 11. 4. 1987, p. 16. (6) OJ No 121, 29. 7. 1964, p. 1977/64. (7) OJ No L 302, 31. 12. 1972, p. 28.